DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claims 6-7 and 11-16 objected to because of the following informalities: these claims recite possible typographical errors/ limitation such as “Error! Reference source not found”.  Appropriate correction is required.

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claim(s) 20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 20 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-3 and 7-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohtsuji et al., U.S. Patent Publication No. 2021/0166536 A1.
	Regarding claim 1, Ohtsuji discloses “An apparatus for tracking an object, comprising: a processor; memory coupled with the processor; and a transceiver” (figure 3 – element 100 – SERVER – server is a computer that transmits and receives data and thus inherently recites a transceiver (see para 0064), and the components such as CPU, memory are inherent components of a server; figure 5 – server; para 0064 – server transmits and receives; further see figure 31 and para 0184 – for server with CPU and memory);
	wherein the processor is configured to:  transmit, via the transceiver, a request message associated with a target object to a plurality of devices within a target area, the request message comprising one or more of an image of the target object, a feature of the target object, or at least a portion of a trained model associated with the target object (paras 0086-0088 – server 100 transmits a search request to tracking devices 500 held by trackers to track a “monitoring target” (target object) along with associated with the target – para 0088 – server 100 determines a new tracker as a takeover destination, and transmits a takeover start instruction; and the position information and feature information of the tracking target to the tracking support terminal 500 carried by the new tracker; para 0109 – the tracking may be instructed to a plurality of tracking support terminals of trackers and the takeover may be made to a plurality of trackers; para 0074 - the following information is recorded for each tracking target specified by a tracking target ID: position information (current position), time information when the tracking target was in the position, and at least one item of feature information of the tracking target. As the feature information, for example, features such as clothes, colors of hair and skin, standing height, sexuality and so on of the tracking target are desirably adopted. Also, information usable as the feature information is not limited to the features of outer appearances of the tracking target. For example, if a terminal ID transmitted in radio from a terminal carried by the tracking target, voice (features of voice) and a used language and so on are known, these types of information can be used supplementary; further see paras 0125-0127 – request from server; paras 00163-0166, 0171 and 0178 – monitoring the target in a predetermined monitoring area; para 0183 - there are a photograph, physique and clothes of the monitoring target as an example of the monitoring target information.);
receive, via the transceiver, one or more response messages from one or more devices of the plurality of devices based at least in part on the request message, the one or more response messages comprising one or more of a portion of an image including the target object captured by the one or more devices, location information of the one or more devices, a pose of the one or more devices, or temporal information of the target object detected within the target area by the one or more devices (para 0066 - The time managing section 501 has a clock device (timer) and manages the time. When the position information is transmitted to the support server 100, time information is transmitted together with the position information; para 0067 - The own terminal position information acquiring section 503 acquires position information showing the position of the own terminal by positioning by use of a satellite positioning system such as GPS –location (position) information of the one or more devices is received by the server; para 0075 - the time managing section 103 has a time counting device (a timer) and records and manages a tracking start time, a tracking continuation time and so on of each tracking target.); and 
determine positional information with respect to the target object based at least in part on the one or more response messages, the positional information comprising one or more of a direction to a location of the target object, a distance to the location of the target object, or a route to the location of the target object (para 0096 - the support server 100 calculates a distance from the tracking support terminal 500 carried by the tracker tracking the tracking target to the tracking target). 

Regarding claim 2, Ohtsuji discloses “The apparatus of claim 1, wherein the processor is further configured to: estimate the positional information with respect to the target object based at least in part on one or more of the one or more response messages, the estimated positional information comprising one or more of an estimated direction, an estimated distance, or an estimated route to the location of the target object, or any combination thereof, wherein the processor is configured to determine the positional information with respect to the target object is based at least in part on the estimated positional information” (para 0096 - the support server 100 calculates a distance from the tracking support terminal 500 carried by the tracker tracking the tracking target to the tracking target; figure 5 – element 105 – tracking target position estimating section; para 0079 - The distance determining section 108 transmits the approach warning to a tracking support terminal 500 through the data transmitting and receiving section 107 when it is determined from the position of the tracking target estimated by the tracking target position estimating section 105 and the position of the tracker that the distance between the tracking target and the tracker is less than a predetermined threshold; para 0168 - processing of calculating a distance between the terminal and the tracking target based on a position of the tracking target received from the support apparatus and a position of the terminal, and processing of outputting information of the calculated distance; further see para 0077 – thus positional information is estimated with respect to the target object based at least in part of estimated position information comprising an estimated distance and position of the target).

Regarding claim 3, Ohtsuji discloses “The apparatus of claim 1, wherein the processor is further configured to: obtain one or more of the image of the target object, the feature of the target object, or at least the portion of the trained model associated with the target object, wherein the processor is configured to transmit the request message associated with the target object to the plurality of devices within the target area is based at least in part on the obtaining” (paras 0086-0088 – server 100 transmits a search request to tracking devices 500 held by trackers to track a “monitoring target” (target object) along with associated with the target – para 0088 – server 100 determines a new tracker as a takeover destination, and transmits a takeover start instruction; and the position information and feature information of the tracking target to the tracking support terminal 500 carried by the new tracker; para 0074 - the following information is recorded for each tracking target specified by a tracking target ID: position information (current position), time information when the tracking target was in the position, and at least one item of feature information of the tracking target. As the feature information, for example, features such as clothes, colors of hair and skin, standing height, sexuality and so on of the tracking target are desirably adopted. Also, information usable as the feature information is not limited to the features of outer appearances of the tracking target. For example, if a terminal ID transmitted in radio from a terminal carried by the tracking target, voice (features of voice) and a used language and so on are known, these types of information can be used supplementary; further see para 0183).
Regarding claim 7, Ohtsuji discloses “The apparatus of claim 1, wherein each of the one of the one or more response messages comprise one or more of location information of the target object determined by the one or more devices or a pose of the target object determined by the one or more device” (para 0117 - The distance determining section 508 calculates the distance between the tracking target and its own terminal based on the position information of the tracking target received from the support server 100 and the position information of its own terminal. As a result of calculation, when the distance between them is less than the predetermined threshold value, the distance determining section 508 outputs the approach warning to the display section 504 – the distance between the target and device 500 provides the location information to the server as server tracks the target through device 500; para 0128).

Regarding claim 8, Ohtsuji discloses “The apparatus of claim 1, wherein the processor is further configured to: transmit a second request message associated with the target object to the plurality of devices within the target area (para 0126 - Receiving the monitoring target report, the support server 100 selects a new tracker based on the position information where the tracker confirmed the tracking target last, and transmits the search request of the tracking target to the tracking support terminals #2 of these trackers (Step S703). The position information where the tracking target was last confirmed and past feature information showing a disguise history may be included in the search request of tracking target in addition to the feature information of the tracking target; para 0109 – the tracking may be instructed to a plurality of tracking support terminals of trackers and the takeover may be made to a plurality of trackers); 
receive one or more second response messages from the one or more devices of the plurality of devices based at least in part on the second request message, the one or more second response messages comprising one or more of a portion of a second image including the target object captured by the one or more devices, updated location information of the one or more devices, an updated pose of the one or more devices, or updated temporal information of the target object detected within the target area by the one or more devices; and update the positional information with respect to the target object based at least in part on the one or more second response messages” (para 0127 - Receiving the search request of the tracking target, the tracker searches the tracking target based on the feature information of the tracking target contained in the search request of the tracking target (Step S704). In the example of FIG. 19, as a result of the search of the tracking target, it is supposed that the tracker(s) holding the tracking support terminal(s) #2 discovers the tracking target; para 0128 - Discovering the tracking target, the tracker operates the tracking support terminal #2 to notify the discovering of the tracking target to the support server 100 (Step S705). The position information showing the position where the tracking target has been discovered and the feature information are contained in the notice according to need; para 0129 - Receiving the position information of the tracking target and so on, the support server 100 transmits the position information of the tracking target and so on to the tracking support terminal #1 to request the re-monitoring of the tracking target (Step S706). When discovering the tracking target again (Step S707), the tracker operates the tracking support terminal #1 to notify the discovery of the tracking target and the re-start of the tracking to the support server 100 (Step S708)).
Regarding claim 9, claim 9 has been similarly analyzed and rejected as per citations made in the rejection of claims 8 and 2.
Regarding claim 10, Ohtsuji discloses “The apparatus of claim 1, wherein the processor is further configured to: determine one or more of a previous location of the target object, a temporal instance associated with the previous location of the target object, or a previous direction associated with the target object; wherein the request message comprises one or more of the previous location of the target object, the temporal instance associated with the previous location of the target object, or the previous direction associated with the target object” (paras 0125-0129 – previous location/position of the target object).
Regarding claim 11, Ohtsuji discloses “The apparatus of claim 1, wherein the temporal information of the target object comprises one or more of a temporal period or a temporal instance associated with the one or more devices detecting the target object”. Claim 11 requires “the temporal information of the target object”, and Claim 1 required to choose one out of many options and “the temporal information of the target object” option was not chosen to analyze claim 1 as also noted in the rejection of claim 1. Since other option was chosen, the claim 11 has been anticipated by Ohtsuji.

Regarding claim 12, claim 12 recites “The apparatus of claim 1, wherein the portion of the image including the target object comprises one or more bounding boxes associated with the target object”. Claim 12 requires “image of the target object”, and Claim 1 required to choose one out of many options and “the image of the target object” option was not chosen to analyze claim 1 as also noted in the rejection of claim 1. Since other option was chosen, the claim 12 has been anticipated by Ohtsuji.

Regarding claim 13, claim 13 recites “The apparatus of claim 1, wherein the image including the target object comprises a live image including the target object captured by the one or more devices or a buffered image including the target object and stored by the one or more devices”. Claim 13 requires “image of the target object”, and Claim 1 required to choose one out of many options and “the image of the target object” option was not chosen to analyze claim 1 as also noted in the rejection of claim 1. Since other option was chosen, the claim 13 has been anticipated by Ohtsuji.

Regarding claim 14, claim 14 recites “The apparatus of claim 1, wherein the trained model associated with the target object comprises: a plurality of learning layers of the trained model for distinguishing the target object from one or more additional objects in one or more images captured by the one or more devices; and one or more of class information associated with each of the plurality of learning layers of the trained model, name associated with each of the plurality of learning layers of the trained model, or version associated with each of the plurality of learning layers of the trained model”. Claim 14 requires “the trained model associated with the target object”, and Claim 1 required to choose one out of many options and “the trained model associated with the target object” option was not chosen to analyze claim 1 as also noted in the rejection of claim 1. Since other option was chosen, the claim 14 has been anticipated by Ohtsuji.

Regarding claim 15, claim 15 recites “The apparatus of claim 1, wherein the portion of the trained model associated with the target object comprises a relationship between the target object and at least one additional object with respect to the target object, and one or more of transmitting the request message or receiving the one or more response messages is based at least in part on one or more of the relationship or a weighting factor associated with the relationship”. Claim 15 requires “the trained model associated with the target object”, and Claim 1 required to choose one out of many options and “the trained model associated with the target object” option was not chosen to analyze claim 1 as also noted in the rejection of claim 1. Since other option was chosen, the claim 15 has been anticipated by Ohtsuji.

Regarding claim 16, claim 16 recites “The apparatus of claim 1, wherein the trained model comprises a set of learning models, the set of learning models comprising a set of learning functions associated with one or more of detecting the target object, detecting the feature of the target object, detecting one or more additional objects, detecting features of the one or more additional objects, or differentiating between the target object and the one or more additional objects”. Claim 16 requires “the trained model associated with the target object”, and Claim 1 required to choose one out of many options and “the trained model associated with the target object” option was not chosen to analyze claim 1 as also noted in the rejection of claim 1. Since other option was chosen, the claim 16 has been anticipated by Ohtsuji.

Regarding claim 17, claim 17 depends on claim 16 and is rejected for the same reasons applied to claim 16.

	Regarding claim 18, claim 18 has been similarly analyzed and rejected as per claim 1 citations.

	Regarding claim 19, claim 19 has been similarly analyzed and rejected as per claim 2 citations.

	Regarding claim 20, claim 20 has been similarly analyzed and rejected as per claim 1 citations.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuji et al., U.S. Patent Publication No. 2021/0166536 A1, and further in view of Gorr et al., U.S. Patent No. 5,961,571.
Regarding claim 6, claim 6 recites “The apparatus of claim 1, wherein each of the one or more response messages comprise a confidence score associated with one or more of the location information of the one or more devices, the pose of the one or more devices, or the temporal information of the target object”. Ohtsuji as cited in the rejection of claim 1 teaches response message comprising location information of the one or more devices, but does not teach comprising a confidence score associated with one or more of the location information of the one or more device. However, Gorr teaches that a confidence score regarding an object/device location information can be provided (col. 18, lines 64-66). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to determine/use confidence score associated with location information of the object/device as taught by Gorr in the invention of Ohtsuji. A person having ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to determine/use confidence score associated with location information of the object/device as taught by Gorr in the invention of Ohtsuji, in order to know when the system is reliable, and when it becomes unreliable.

10. 	Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        August 12, 2022